DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Finality of the Office Action
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on the same interpretation of the reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. 
Regarding claim 1, applicant emphasizes the amendment, “a lead connecting the first circuit element to a second circuit element” where a "first end of the second 
Examiner disagrees with applicant’s argument. A bond pad can also be considered as a “lead” in the surface mount technology as is the case of the Kaczman (In electronics, a lead is an electrical connection consisting of a length of wire or a metal pad (surface-mount technology) that is designed to connect two locations electrically: Wikipedia definition of the term “lead”).
Therefore, examiner considers the metal bond pad 205e as a lead which connects the first circuit element (capacitor 218) with the second circuit element (bond wire 207e). Please see the detail of the rejection below.
Regarding claim 2, applicant argues that it is not obvious that two identical transistors (3-dB splitter is being used to divide power equally into the two transistors Q1a and Q1b, §0026 of Hase, and combining them back in a balanced mode, §0032 of Hase) operating at same frequency (2G-5G standards of cellular phone signals, §0024 of Hase) with same L-C circuit topology of second or third harmonic rejection (§0058 of Hase) of using same bondwire length being used as the L part of the L-C resonator. It is highly unlikely that a person of ordinary skill would choose different values of capacitance and inductance to achieve the same resonant frequency for two identical L-C resonators. It is in this context examiner used the obviousness argument. Examiner didn’t emphasize that the Hase taught identical length for the bond wires to implement 
Regarding claims 5 and 6, applicant’s arguments doesn’t have any merit. Applicant argues that a multilayer board could have ground connection between the top and bottom layers without metallized through via as quoted below from applicant’s remark (p.9 second paragraph):

    PNG
    media_image1.png
    213
    1286
    media_image1.png
    Greyscale

A person with knowledge of RF multilayer boards would know the inherency of plated through via holes for grounding in a multilayer RF board where patches of ground here and there as suggested by the applicant would cause the amplifier to oscillate and would produce significant unwanted spurious. Also, with power amplifiers for adequate heat transfer even plated through via holes from top layer (where the power amplifier 
1. SECTION 12.3: GROUNDING, CHAPTER 12: PRINTED CIRCUIT BOARD (PCB) DESIGN ISSUES, Linear Circuit Design Handbook, 2008, Analog Devices, Inc.
2. John Priday, “Thermal Management in High Performance RF and Microwave PCBs Teradyne Defense Electronics, Application Note, August 2018.
3. Proto Electronics, Our 8 best hints for RF PCB design, https://www.proto-electronics.com/blog/pcb-design-hints-rf-pcb.
4. Avago Technologies, AN 5052, Copyright © 2005-2010 Avago Technologies, 5989-0826EN - August 3, 2010.
5. Michael Bailey, “General Layout Guidelines for RF and Mixed-Signal PCBs”, Maxim Integrated, Tutorial 5100, Sep 14, 2011.
6.  Ram Kandiar, “Wireless USBTM LR+PA Radio Module Layout Guidelines”, AN6067, Cypress Perform, December 31, 2010.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



Claims 1, 3, 7, 9, 11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaczman (US 2015/0365057, prior art of record).

    PNG
    media_image2.png
    667
    971
    media_image2.png
    Greyscale

Fig. 7B of Kaczman 

Regarding claims 1, Kaczman (i.e. Fig. 7B) disclose a power amplifier circuit (220) comprising:
a substrate (a multi-chip module (MCM) that includes a carrier or package substrate 221); and
a semiconductor chip (a power amplifier die 223) disposed on or above the substrate (221), wherein the semiconductor chip (223) comprises:
a power amplifier (226) configured to amplify a radio frequency signal and to output an amplified signal (through RF_OUT), a first ground terminal (GND), a ground of 
semiconductor chip (CAP 218 is on the chip and connected to the first ground by the via holes of chip to the ground of the substrate) interposed between the first end (bottom end) of the first circuit element and the first ground terminal (GND), and
a lead (bond pad 205e) connecting (bond pad 205e is intended for connecting the die with the substrate albeit through bond wires and hence bond pad 205e is considered as the lead) the first circuit element (cap 218) to a second circuit element (bondwire 207e),
wherein the substrate (221) comprises:
the second circuit element (bondwire 207e) having a first end (connected to the bondpad 204e) and a second end (connected to the lead i.e. bondpad 205e) and per claims 7 and 9, an inductance component of the second circuit element includes an inductance component of wiring (bond wire, 207e) of the substrate (one (205e) of the bond pads is on the chip and the other bond pad (204e) is on the substrate), the first end (204e) of the second circuit element (207e) being electrically coupled to an output of the power amplifier (204c), the second end (the end which is connected to the lead i.e. the bondpad 205e) of the second circuit element (207e) being electrically coupled to the lead (bondpad 205e),
wherein the first circuit element (CAP 218) and the second circuit element (207e) are circuit elements of a harmonic wave termination circuit (§0101), and
claim 3, Kaczman further teaches that wherein the substrate (221) further comprises: a power supply circuit (Vcc with choke inductor 211 and CAP 212, §0095) configured to supply the power amplifier with a power supply voltage (Vcc), an output matching circuit (comprising of inductor 217, CAP 216 and CAP 219), the amplified signal output (at bondpad 204c on the substrate 221) from the power amplifier being input to the output matching circuit (217-216-219), a ground terminal (GND of the substrate 221) supplied with a reference potential (GND potential), and a ground portion (region of ground vias of the substrate underneath the chip) that is coupled to the ground terminal (substrate GND through conductive vias), and wherein the ground portion (region of ground vias of the substrate underneath the chip) of the substrate (221) is electrically coupled to the first ground terminal (bottom of the chip is metalized and connected to the ground of the chip through metallized vias, §0096) of the semiconductor chip (223), the power supply circuit (bottom terminal of the CAP 212 is connected to the substrate GND, see Fig. 7B of Kaczman), and the output matching circuit (CAP 216 of the output matching circuit is connected through wiring 215 to the substrate GND, see Fig. 7B of Kaczman). According to claims 11, 13 and 15, Kaczman also teaches flip chip bonding of the semiconductor chip (amplifier die 223) to the substrate (221, §0100).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2, 4-6, 8, 10, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kaczman in view of Hase et al. (US 20180226922, prior art of record).
Regarding claim 2, Kaczman discloses the claimed invention, and although not explicit about plurality of amplifiers in parallel, it is a well-known practice in power amplifiers like Kaczman to connect plurality of amplifiers in parallel to meet the power requirements at high power amplifications; 

    PNG
    media_image3.png
    523
    965
    media_image3.png
    Greyscale
 
Fig. 10 of Hase 

Hase in a power amplifier module like Kaczman shows parallel arrangement of two amplifiers Q1a and Q1b along with separate harmonic termination circuits 140a and 140b corresponding to each of the amplifiers.
Therefore it would have been obvious to a person of ordinary skill in the art to enhance efficiency through harmonic terminations, implement identical harmonic termination circuits for each of the amplifiers of the plurality of amplifiers of the power amplifier chip, where since the wiring is providing the inductive part of the series L-C resonator of the harmonic termination circuit, it would also be obvious to ensuring equal average length of the wiring of each of the harmonic termination circuits corresponding to each of the identical amplifiers of the plurality of amplifiers. Thus claim 2 is an obvious extension of Kaczman’s power amplifier circuit 220 following the teachings of Hase. 
Regarding claim 4, Kaczman further teaches that wherein the substrate (221) further comprises: a power supply circuit (Vcc with choke inductor 211 and CAP 212) configured to supply the power amplifier with a power supply voltage (Vcc), an output matching circuit (comprising of inductor 217, CAP 216 and CAP 219), the amplified 
Further per claims 5, 6 and 16, Kaczman teaches an input circuit (RFIN, §0095) configured to supply the power amplifier with the radio frequency signal, the radio frequency signal being input from outside of the power amplifier circuit (220), and a second ground terminal (inherently there is ground terminal to connect the ground of the input signal), a ground of the input circuit (inherently there is a ground of the RF input signal) being coupled to the second ground terminal, wherein the substrate is a multi-layer substrate (§0094), wherein the ground portion of the substrate comprises: a first ground portion disposed on or in a first layer (since the bottom and top of the substrate needs to have ground portions, and metallized through vias needs to connect the top layer ground to the bottom layer ground, inherently each layer of a multilayer substrates needs to have ground portions) of the substrate, and a second ground portion disposed claims 8 and 10, it is also evident from Fig. 7B of Kaczman that an inductance component of the second circuit element (bond pads, 204e and 205e and bondwire 207e) includes an inductance component of wiring (bond wire, 207e) of the substrate (one (205e) of the bond pads is on the chip and the other bond pad (204e) is on the substrate). According to claims 12 and 14, Kaczman also teaches flip chip bonding of the semiconductor chip (amplifier die 223) to the substrate (221, §0100).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAFIZUR RAHMAN whose telephone number is (571)270-0659. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on (571) 272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/HAFIZUR RAHMAN/Examiner, Art Unit 2843